Proceeding pursuant to CPLR article 78 to review a determination dated June 15, 1991, of the respondent Commissioner of the New York State Department of Social Services, which affirmed the determination of the New York City Department of Social Services, which held that the petitioner was eligible for medicaid as of October 1, 1988.
Adjudged that the determination is confirmed and the proceeding dismissed on the merits, without costs or disbursements.
Contrary to the petitioner’s contention, there was substantial evidence to support the State Commissioner’s determination that the local agency’s decision to set the date for the petitioner’s medicaid eligibility at October 1, 1988 was correct (see, CPLR 7803 [4]; Matter of Purdy v Kriesberg, 47 NY2d 354, 358; Matter of Giangrande v Perales, 180 AD2d 736). Bracken, J. P., Miller, Lawrence, Copertino and Santucci, JJ., concur.